Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Weber (US Patent 7392156), in view of Goring (US PGPub 20050076344), in view of Alberg (US PGPub 20170116228), in view of Iasemidis (US Patent 6304775), in view of Bailey (US PGPub 20190264936), in view of Goker (US PGPub 20190361606), in view of Patil (US Patent 9471624), and further in view of Stern (US PGPub 20180143746) failed to disclose: an application cleaning method, comprising: collecting multi-dimensional features of an application as samples, and constructing a sample set of the application; classifying the sample set according to information gain ratios of the multi-dimensional features relative to a sample classification, to construct a decision tree model of the application, wherein an output of the decision tree model comprises cleanable or uncleanable; collecting, at a prediction time, multi-dimensional features of the application as prediction samples; and predicting whether the application is cleanable according to the prediction samples and the decision tree model, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Weber, Goring, Alberg, Iasemidis, Bailey, Goker, Patil and Stern discloses of an application cleaning method, comprising: collecting multi-dimensional features of an application as samples, and constructing a sample set of the application; using information gain ratios of the multi-dimensional features, to construct a decision tree model of the application; collecting, at a prediction time, multi-dimensional features of the application as prediction samples; and predicting whether the application is cleanable according to the prediction samples and the decision tree model.
Individually, Weber teaches identifying a second set of all possible histogram appearances from a multidimensional data sample collected for the pre-determined application using histogram multidimensional appearances identified with data cell boundaries that are parallel as well as not parallel to data space axes as well as multiple or identical interval locations widths in the multidimensional appearances and transformed multidimensional data sample.
Goring teaches a proxied scheme may apply to the type of applications described, take the case of a sample set of applications that use a scripting language (such as ECMAScript) to define workflow elements of the script and allows expression of Screens, Messages and Data components in some structured language (such as XML). The framework has the provisioning manager that manages the provisioning of the software applications on the terminal. Application provisioning can include storing, retrieving, downloading and removing applications, and configuring the application programs for access to services which are accessible the global symbol table. 
Alberg teaches a multidimensional database server executing on the computer; a cube schema inference component operating as a client to the multidimensional database server, wherein the cube schema inference component is configured to calculate information gain ratios for each pair of a plurality of columns in a tabular data received at the cube schema inference component, determine a relationship between each pair of columns using the information gain ratios for that column pair, construct a hierarchy directed graph using the determined relationships, and transform the hierarchy directed graph into a cube schema for use in creating a cube in the multidimensional database server.
Iasemidis teaches predicting a time of occurrence of a state transition based on the characterized state dynamics of the multi-dimensional system.
Bailey teaches a regression technique such as logistic regression may be used to combine two or more of the parameters determined at step 520 to better classify system behaviours and identify faulty behaviour. In an example of such an approach, the set of parameters used defines a multidimensional feature space, and the regression algorithm computes a decision surface separating labelled training samples into the “expected” and “abnormal” classifications. Future samples are then classified based on the learnt decision surface. 
Goker teaches the tape correction capability of the multi-dimensional erasure code with the tape application. By selecting optimum code configuration(s), the device or system can recover from a number of severe error cases including loss of two full tapes plus other random errors cases all with minimum storage overhead. Cade design and selection can be critical for robustness and durability. Reed Solomon or simpler parity codes can be used for fast execution. Use of row-column iterative decoding can provide high durability with low storage overhead, for example.
Patil teaches Furthermore, in some implementations, a series of rules can be implemented into a decision tree that determines whether to recommend an application for deletion based on the user-specific attributes of the application. The rules in the decision trees and/or the outcomes can be hard coded by a developer or learned by a machine learner over time. In some examples, the rule is specified by the user.
Stern teaches for example, if application A is inserted to the cache with a predictive value of 0.9, the cache controller maintains that predictive value as metadata about the cache content. Then, if the cache controller has an application Z to insert into cache, but the associated predictive value of application Z is low, then the predictive cache would not remove application A to make room for application Z. 
However, the prior art, Weber, Goring, Alberg, Iasemidis, Bailey, Goker, Patil and Stern failed to disclose the following subject matter such as “classifying the sample set according to information gain ratios of the multi-dimensional features relative to a sample classification, to construct a decision tree model of the application, wherein an output of the decision tree model comprises cleanable or uncleanable”.

Claim 22 is the product claim, similar to the claim 1, and claim 31 is the system claim, similar to the claim 1. Therefore, claims 1-9 and 21-31 are allowed while claims 10-20 are canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193